Citation Nr: 0028846	
Decision Date: 10/31/00    Archive Date: 11/03/00

DOCKET NO.  95-25 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from February 
1943 to November 1945.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  That rating decision, in part, denied 
service connection for PTSD.  

The case was previously before the Board in March 2000, when 
it was remanded for additional development.  The case 
requires further remand.


REMAND

In March 2000, the Board remanded the issue of entitlement to 
service connection for PTSD for additional development and 
adjudication.  The veteran's representative submitted a 
statement in lieu of a VA Form 646 in September 2000.  This 
statement refers to a May 2000 Supplemental Statement of the 
Case (SSOC).  However, this document is not in the claims 
file.  In reviewing the claims file, it does not appear that 
any additional development or adjudication has taken place.  
If it has, the appropriate documentation has not been placed 
in the claims file.  

The RO needs to either undertake the development as specified 
below, or, if this development has been conducted, ensure 
that the appropriate documentation is associated with the 
veteran's claims file.  The United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter, "the 
Court") has held that a remand confers on the veteran, as a 
matter of law, the right to compliance with the remand 
orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998)

To restate from the Board's prior remand:  The veteran  
claims that he incurred post traumatic stress disorder (PTSD) 
as a result of combat service during World War II.  

Service connection for PTSD requires: (1) medical evidence 
establishing a diagnosis of the condition; (2) credible 
supporting evidence that the claimed inservice stressor 
occurred; and, (3) a link established by medical evidence, 
between current symptoms and an in-service stressor.  If the 
evidence establishes that the veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (1999).

In the present case the veteran's claim for service 
connection for PTSD requires re-adjudication.  Under 38 
U.S.C.A. § 1154(b) (West 1991), 38 C.F.R. § 3.304 (1999), and 
the applicable VA Manual 21-1 provisions, the evidence 
necessary to establish the occurrence of the recognizable 
stressor during service to support a claim of entitlement to 
service connection for PTSD will vary depending on whether or 
not the veteran was ". . . engaged in combat with the 
enemy."  Hayes v. Brown, 5 Vet. App. 60 (1993).  In the 
present case the RO has solicited information from the 
veteran and from the service department with respect to the 
alleged inservice stressors.  However, the RO has not mad a 
determination as to whether the veteran engaged in combat 
with the enemy under 38 U.S.C.A. § 1154(b) (West 1991).

The Board also notes that the October 1995 VA examination is 
inadequate.  The examiner was not informed which stressors 
the RO had established.  Upon reviewing Zarycki v. Brown, 6 
Vet. App. 91 (1993) and West v. Brown, 7 Vet. App. 70 (1994), 
it appears that in approaching a claim for service connection 
for PTSD, the question of the existence of an event claimed 
as a recognizable stressor must be resolved by adjudicatory 
personnel.  If the adjudicators conclude that the record 
establishes the existence of such a stressor or stressors, 
then and only then, the case should be referred for a medical 
examination to determine:

(1)  the sufficiency of the stressor;

(2)  whether the remaining elements 
required to support the diagnosis of PTSD 
have been met; and

(3)  whether there is a link between a 
currently diagnosed PTSD and a recognized 
stressor or stressors in service.

38 C.F.R. § 3.304(f) (1999).

In such a referral, the adjudicators should specify to the 
examiner precisely what stressor or stressors have been 
accepted as established by the record, and the medical 
examiners must be instructed that only those events may be 
considered in determining whether the appellant was exposed 
to a stressor and what the nature of the stressor or 
stressors was to which the appellant was exposed.  In other 
words, if the adjudicators determine that the existence of an 
alleged stressor or stressors in service is not established 
by the record, a medical examination to determine whether 
PTSD due to service is present would be pointless.  Likewise, 
if the examiner renders a diagnosis of PTSD that is not 
clearly based upon stressors in service whose existence the 
adjudicators have accepted, the examination would be 
inadequate for rating purposes.  In light of the foregoing 
and recognizing the VA's duty to assist the veteran in the 
development of facts pertinent to his claim, when the claim 
is remanded, further development of the claim for PTSD should 
occur. 

The case is REMANDED to the regional office (RO) for the 
following development:

1.  The RO must make a specific 
determination, based upon the complete 
record, with respect to whether the 
appellant was exposed to a stressor or 
stressors in service, and, if so, the 
nature of the specific stressor or 
stressors.  In making this determination, 
the attention of the RO is directed to 
the cases of Zarycki and West, and the 
discussion above.  In any event, the RO 
must specifically render a finding as to 
whether the appellant ". . . engaged in 
combat with the enemy."  If the RO 
determines that the record establishes 
the existence of a stressor or stressors, 
the RO must specify what stressor or 
stressors in service it has determined 
are established by the record.  In 
reaching this determination, the RO 
should address any credibility questions 
raised by the record.

2.  If, and only if, the RO determines 
that the record establishes the existence 
of a stressor or stressors, then the RO 
should arrange for the veteran to be 
examined by a VA psychiatrist to 
determine the nature and severity of his 
psychiatric disorder.  The RO must 
specify, for the examiner, the stressor 
or stressors that the RO has determined 
are established by the record.  The 
examiner must be instructed that only 
those events may be considered for the 
purpose of determining whether the 
appellant was exposed to a stressor in 
service.  The examination should be 
conducted with consideration of the 
criteria for PTSD.  The examination 
report should include a detailed account 
of all pathology found to be present.  If 
the examiner determines that the veteran 
has any psychiatric disorder in addition 
to PTSD, the examiner should determine 
the relationship of any such disorders 
among themselves (including etiological 
origin and secondary causation) and 
specify which symptoms are associated 
with each disorder.  If certain 
symptomatology cannot be disassociated 
from one disorder or the other, it should 
be so specified.

If a diagnosis of PTSD is appropriate, 
the examiner should specify whether each 
alleged stressor found to be established 
for the record by the RO was sufficient 
to produce PTSD; whether the remaining 
diagnostic criteria to support the 
diagnosis of PTSD have been satisfied; 
and, whether there is a link between the 
current symptomatology and one or more of 
the inservice stressors found to be 
established for the record by the RO and 
found to be sufficient to produce PTSD by 
the examiner.

The report of the examination should 
include a complete rationale for all 
opinions expressed.  All necessary 
studies or tests including psychological 
testing and evaluation, such as the 
Minnesota Multiphasic Personality 
Inventory and the Mississippi Scale for 
Combat-Related PTSD, are to be 
accomplished.  The diagnosis should be in 
accordance with Duran v. Brown, 7 Vet. 
App. 216 (1994), Zarycki, and West.  The 
examiner should assign a numerical code 
under the Global Assessment of 
Functioning Scale (GAF).  It is 
imperative that the physician include a 
definition of the numerical code 
assigned.  Thurber v. Brown, 5 Vet. App. 
119 (1993).  The diagnosis should be in 
accordance with the American Psychiatric 
Association: DIAGNOSTIC AND STATISTICAL MANUAL 
FOR MENTAL DISORDERS (4TH ed. rev., 1994).  
The entire claims folder and a copy of 
this remand must be made available to and 
reviewed by the examiner. 

3.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the RO 
to ensure that all required documentation 
is associated with the veteran's claims 
file.  

4.  Subsequently, the RO should consider 
the issue on appeal.  


Once the foregoing has been accomplished and, if the veteran 
remains dissatisfied with the outcome of the adjudication of 
the claim, both the veteran and his representative should be 
furnished a supplemental statement of the case covering all 
the pertinent evidence, law and regulatory criteria.  They 
should be afforded a reasonable period of time in which to 
respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The veteran needs to take 
no action until so informed.  The purpose of this REMAND is 
to assist the veteran and to obtain clarifying information.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  

Further adjudication of the question involving service 
connection for PTSD will be postponed until the remand action 
is completed.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).








	(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	M. G. MAZZUCCHELLI
	Acting Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


